Exhibit 10.1


INDUSTRIAL LOGISTICS PROPERTIES TRUST
 
Summary of Trustee Compensation


The following is a summary of the currently effective compensation of the
Trustees of Industrial Logistics Properties Trust (the “Company”) for services
as Trustees, which is subject to modification at any time by the Board of
Trustees (the “Board”) or the Compensation Committee of the Board, as
applicable:


•
Each Independent Trustee receives an annual fee of $50,000 for services as a
Trustee, plus a fee of $1,250 for each meeting attended. Up to two $1,250 fees
are paid if a Board meeting and one or more Board committee meetings, or two or
more Board committee meetings, are held on the same date. The annual fee for any
new Independent Trustee is prorated for the initial year.



•
Each Independent Trustee who serves as a committee chair of the Board’s Audit
Committee, Compensation Committee or Nominating and Governance Committee
receives an additional annual fee of $15,000, $10,000 and $10,000, respectively.
The committee chair fee for any new Independent Trustee is prorated for the
initial year.



•
Each Trustee receives a grant of 3,000 of the Company’s common shares of
beneficial interest on the date of the first Board meeting following each annual
meeting of shareholders (or, for Trustees who are first elected or appointed at
other times, on the day of the first Board meeting attended).



•
The Company generally reimburses all Trustees for travel expenses incurred in
connection with their duties as Trustees and for out of pocket costs incurred in
connection with their attending certain continuing education programs.

 





